Quarterly Statement of Investments | See Notes to Statements of Investments. a Non-income producing. b A portion or all of the security is on loan at May 31, 2012. c See Note 5 regarding holdings of 5% voting securities. d See Note 4 regarding restricted securities. e See Note 6 regarding investment in Templeton China Opportunities Fund, Ltd. f The rate shown is the annualized seven-day yield at period end. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Quarterly Statement of Investments | See Notes to Statements of Investments. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 4 regarding restricted securities. c See Note 5 regarding holdings of 5% voting securities. d See Note 6 regarding investment in Templeton China Opportunities Fund, Ltd. Templeton Funds Notes to Statements of Investments (unaudited) 1. ORGANIZATION Templeton Funds (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of two funds (Funds). 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Trust's Board of Trustees (the Board), the Fund
